Exhibit 10.12

 

AMENDMENT NO. 4

TO

MARINA VILLAGE NET OFFICE–TECH LEASE

 

THIS AMENDMENT NO. 4 (“Amendment No. 4”) is made and entered into as of March 1,
2005 (the “Effective Date”), by and between ALAMEDA REAL ESTATE INVESTMENTS, a
California limited partnership (“Landlord”), and XENOGEN CORPORATION, a Delaware
corporation (“Tenant”).

 

RECITALS

 

A. Landlord and Tenant executed that certain Marina Village Net Office-Tech
Lease, dated as of January 15, 1998, as amended by Amendment No. 1 dated July
16, 1998, Amendment No. 2 dated November 28, 2000, and Amendment No. 3 dated
January 30, 2003 (collectively, the “Lease”) for the lease of certain premises
located at 860 Atlantic Avenue, in the City of Alameda, California. The
capitalized terms used in this Amendment No. 4 shall have the meanings set forth
in the Lease unless otherwise specified herein.

 

B. Landlord and Tenant desire to amend the Lease on the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained,
Landlord and Tenant hereby agree as follows:

 

1. Amendment of Paragraph 13.

 

  (a) Paragraph 13(a)(1) of the Lease is hereby deleted in its entirety and the
following language is substituted in its place:

 

“Tenant’s failure to pay any rent or other sum payable hereunder when due in
accordance with the provisions of this Lease where such failure is the first
(1st) or second (2nd) failure to timely pay in any calendar year during the term
of the Lease and such failure is not cured within five (5) days after delivery
of notice to Tenant from Landlord specifying such failure to pay, and
thereafter, Tenant’s failure to pay rent or any other sum payable hereunder when
due; provided, however, that any notice provided by Landlord hereunder shall be
in lieu, of and not in addition to, any notice required under Section 1161 et
seq. of the California Code of Civil Procedure;”

 

  (b) Paragraph 13(a)(5) is hereby deleted in its entirety and the following
language is substituted in its place:

 

“5. the default by Tenant beyond applicable notice and cure periods in the
performance of any of the terms, covenants, agreements, or conditions



--------------------------------------------------------------------------------

contained in (A) that certain Marina Village Net Office-Tech Lease dated June 6,
2000, as amended, by and between Landlord and Tenant for premises located at
2061 Challenger Drive, Suites 100, 101, 102 and 103, Alameda, California (the
‘Challenger Lease’); and (B) that certain Marina Village Net Office-Tech Lease
dated as of March 1, 2005 by and between Landlord and Tenant for premises
located at 850 Marina Village Parkway, Alameda, California (the ‘850 Lease’).”

 

  (c) The following text is added at the end of Paragraph 13(b):

 

“6. Landlord shall also have the remedy described in California Civil Code
Section 1951.4 (lessor may continue the lease in effect after lessee’s breach
and abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations).

 

7. Landlord’s acceptance of payment from Tenant of less than the amount of rent
then due shall not constitute a waiver of any rights of Landlord or Tenant
including, without limitation, any right of Landlord to recover possession of
the Premises.”

 

  (d) Paragraph 13(d) is hereby deleted in its entirety and the following
language substituted in its place:

 

“d. Tenant hereby waives all rights under California Code of Civil Procedure
Section 1179 and California Civil Code Section 3275 providing for relief from
forfeiture, and any other right now or hereafter existing to redeem the Premises
or reinstate this Lease after termination pursuant to this Paragraph 13 or by
order or judgment of any court or by and legal process; provided, however, that
such waiver shall only apply in the case of monetary defaults and/or material
nonmonetary defaults by Tenant under this Lease.

 

e. Landlord and Tenant hereby waive trial by jury in any action, proceeding or
counterclaim brought by either of the parties hereby against the other on any
matters not relating to personal injury or property damage but otherwise arising
out of or in any way connected with this Lease, the relationship of Landlord and
Tenant under this Lease, Tenant’s use or occupancy of the Premises and any
statutory remedy.

 

f. The remedies provided for in this Lease are in addition to any other remedies
available to Landlord at law or in equity, by statute or otherwise.”

 

2. Amendment of Paragraph 15. The following language is added at the end of
Paragraph 15:

 

“Tenant waives the provisions of California Civil Code Section 1950.7, and all
other present or future laws that restrict the amount or types of claims that a



--------------------------------------------------------------------------------

landlord may make upon a security deposit or imposes upon a landlord or a
successor any obligation with respect to the handling or return of security
deposits. Notwithstanding anything to the contrary herein, Tenant acknowledges
and agrees that the amount of the security deposit under the Lease, that would
otherwise be returned to Tenant hereunder, if any, shall not be returned to
Tenant but, rather, shall be applied by Landlord as the deposit under the 850
Lease.”

 

3. Amendment of Paragraph 20. The following language is added to the end of
Paragraph 20:

 

“In addition, such communications shall be deemed given when transmitted to a
party by electronic facsimile, with confirmation of receipt, to the telephone
number specified in the Basic Lease Information, as it may be changed by
notice.”

 

4. Specialized Improvements. Landlord and Tenant agree that Tenant has installed
improvements in the Premises that relate to its permitted uses hereunder, such
as lab facilities, that are not ordinary office use improvements, including,
without limitation, the improvements described on Exhibit A attached hereto
(collectively, “Specialized Improvements”). Tenant shall have the right to
remove the Specialized Improvements, at Tenant’s sole expense, but solely if the
removal results in the relocation of the Specialized Improvements to the
premises leased by Tenant under the Challenger Lease or the 850 Lease, provided
that Tenant fully restores the Premises to their building standard, open
configuration condition, as existed prior to the installation of such
Specialized Improvements, including, without limitation, removing or capping
utility supply lines and waste return lines as directed by Landlord; provided,
however, that the autoclave, boilers and washers that constitute part of the
Specialized Improvements may be removed whether or not the same are relocated to
the premises leased by Tenant under the Challenger Lease or the 850 Lease.
Notwithstanding anything to the contrary in the Lease, in no event shall Tenant
be required to remove any of the Specialized Improvements or any other
improvements installed with Landlord’s consent pursuant to the terms of the
Lease that are existing in or about the Premises as of the date hereof.

 

5. Early Termination and Return of Premises to Landlord.

 

  (a) On or before the date which is seven (7) months after the Commencement
Date under the 850 Lease (the “Premises Return Date”), subject to extension for
delays resulting from casualty, shortages of labor or materials or other causes
beyond Tenant’s reasonable control, Tenant shall return all of the Premises to
Landlord in the condition required under the Lease.

 

  (b) Provided that (1) the 850 Lease shall be in full force and effect, (2)
Tenant shall not be in default under the 850 Lease and Tenant shall not have
assigned the 850 Lease or sublet the premises leased thereunder to anyone other
than a Permitted Transferee thereunder; and (3) Tenant has returned all of the
Premises in accordance with Paragraph 5(a) above, Landlord shall use
commercially reasonable efforts to relet the Premises for the period following
the Premises



--------------------------------------------------------------------------------

Return Date. During the period following the Premises Return Date and ending on
the final Early Termination Date (as defined below), Tenant shall continue to
pay rent and perform its other obligations under the Lease with respect to all
or any portion of the Premises as to which an Early Termination (as defined
below) has not occurred, except as otherwise provided herein. If Landlord is
successful, having used commercially reasonable efforts, in reletting all or any
portion of the Premises following the Premises Return Date, Landlord shall
notify Tenant of such fact, and Landlord’s notice(s) shall specify which portion
of the Premises is affected and a date for early termination of this Lease
(each, an “Early Termination”) with respect to such portion of the Premises
(each, an “Early Termination Date”) in which event the Lease shall terminate on
the following terms:

 

  (i) With respect to any reletting of less than all of the Premises, Landlord
shall provide for separate metering of the portion of the Premises remaining the
reletting so that Tenant is not responsible for payment of any utility cost for
the portion of the Premises so relet following the applicable Early Termination
Date;

 

  (ii) From and after an Early Termination Date, the Lease shall terminate and
each party shall be fully and unconditionally discharged from its respective
obligations under the Lease arising or accruing after the applicable Early
Termination Date as to the affected portion(s) of the Premises, other than with
respect to amounts which may be payable to Landlord as an increase in Base Rent
under the 850 Lease to compensate Landlord for the loss of amounts which, but
for such early termination, would have been payable under this Lease; and

 

  (iii) The Lease shall only be fully terminated prior to the date of Term
Expiration as a result of the Early Termination(s) if Landlord shall have
provided Tenant with one or more notices specifying that the entire Premises has
been relet, in which event, from and after the final Early Termination Date,
each party shall be fully and unconditionally discharged from their respective
obligations under the Lease arising after the final Early Termination Date.

 

6. Counterparts. This Amendment No. 4 may be executed, acknowledged and
delivered in any number of counterparts, and each of such counterparts shall
constitute an original but all together only one Amendment No. 4.

 

7. Headings. Any headings or captions preceding the text of the several sections
hereof are intended solely for convenience of reference and shall not constitute
a part of this Amendment No. 4 nor shall they affect its meaning, construction
or effect.

 

8. Reference to Lease. Any and all notices, requests, certificates and other
documents or instruments executed and delivered concurrently with or after the
execution and delivery of this Amendment No. 4 may refer to the Lease without
making specific reference to this Amendment No. 4, but nevertheless all such
references shall be deemed to include this Amendment No. 4, unless the context
shall otherwise require.



--------------------------------------------------------------------------------

9. Effectiveness of Amendment No. 4.

 

  (a) This Amendment No. 4 is conditioned upon (i) the concurrent execution of
Amendment No. 2 to the Challenger Lease; (ii) the concurrent execution of the
850 Lease; (iii) Landlord having received the consent of its lender to this
Lease, reasonable evidence of which Landlord shall promptly deliver to Tenant;
and (iv) the satisfaction of all of the conditions set forth in Section 19 of
Amendment No. 2 to the Challenger Lease and Section 26 of the Addendum to the
850 Lease, reasonable evidence of which Landlord shall promptly deliver to
Tenant.

 

  (b) Notwithstanding anything to the contrary herein, in the event Tenant or
Landlord (as the case may be) exercises the Plan Termination Right or the Late
Delivery Termination Right under the 850 Lease, this Amendment No. 4 shall
become null and void and of no force or effect; provided, however, that in such
event, notwithstanding anything to the contrary in the Lease, Tenant shall have
the right, at its election in its sole discretion, to extend the term of the
Lease beyond the date of Term Expiration set forth in the Lease for a period
commencing on March 1, 2006 and ending eighteen (18) months after either (i) the
date of exercise by Tenant or Landlord, as the case may be, of the Plan
Termination Right under the 850 Lease or (ii) the date of exercise by Tenant of
the Late Delivery Termination Right (either, the “Exercise Date”).

 

  (c) If Tenant makes the election to extend the term of the Lease under
subparagraph (b), notice thereof shall be delivered to Landlord within five (5)
business days of the Exercise Date and such extended term shall be on the same
terms and conditions as contained in the Lease (including, without limitation,
the same rent payable during the last month of the term of the Lease), and the
parties shall promptly execute an amendment to the Lease to provide for such
Lease term extension. If Tenant fails to make such election by delivering its
notice to Landlord within such five (5) business day period, the Lease shall
terminate on the date of Term Expiration set forth in the Lease.

 

  (d) Furthermore, if neither the Plan Termination Right nor the Late Delivery
Termination Right are timely exercised by Landlord or Tenant, as the case may
be, then Tenant shall have the right, at its election in its sole discretion, to
extend the term of the Lease beyond the date of Term Expiration set forth in the
Lease for a period, commencing on March 1, 2006, equal to the number of days, on
a day for day basis, between September 1, 2005 and the actual Commencement Date
of the 850 Lease. If Tenant makes such election, notice thereof shall be
delivered to Landlord within five business (5) days after the expiration of the
notice period for the Late Delivery Termination Right, and the extended term
shall be on the same terms and conditions as contained in the Lease (including,
without limitation, the same rent payable during the last month of the term of
the Lease). The parties shall promptly execute an amendment to the Lease to
provide



--------------------------------------------------------------------------------

for such Lease term extension as soon as the Commencement Date of the 850 Lease
is determined. If Tenant fails to make such election by delivering its notice to
Landlord within such five (5) business day period, the Lease shall terminate on
the date of Term Expiration set forth in the Lease.

 

10. Effectiveness of Lease. Except as expressly provided herein, nothing in this
Amendment No. 4 shall be deemed to waive or modify any of the provisions of the
Lease, or any addendum thereto, and the parties hereby ratify and confirm the
provisions of the Lease as amended in paragraphs 1 through 5 above. In the event
of any conflict between the Lease, this Amendment No. 4 or any other amendment
or addendum thereof, the document later in time shall prevail.

 

11. Entire Agreement. This Amendment No. 4, together with the 850 Lease and the
Challenger Lease, as amended, set forth the entire understanding of the parties
in connection with the subject matter hereof. There are no agreements between
Landlord and Tenant relating to the Lease or the Premises other than those set
forth in writing and signed by the parties herein and in the 850 Lease and the
Challenger Lease. Neither party hereto has relied on any understanding,
representation or warranty not set forth herein, either oral or written, as an
inducement to enter into this Amendment No. 4.

 

IN WITNESS WHEREOF, Landlord and Tenant have entered into this Amendment No. 4
as of the Effective Date.

 

TENANT:   LANDLORD:

XENOGEN CORPORATION,

a Delaware corporation

 

ALAMEDA REAL ESTATE INVESTMENTS,

a California limited partnership

By:

 

 

 

--------------------------------------------------------------------------------

  By:  

Vintage Alameda Investments, LP,

a California limited partnership

its operating general partner

Name:

 

 

--------------------------------------------------------------------------------

               

Title:

 

 

--------------------------------------------------------------------------------

      By:  

Vintage Properties - Alameda Commercial,

a California corporation,

its managing general partner

By:

 

 

--------------------------------------------------------------------------------

          By:  

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

          Name:   Joseph R. Seiger

Title:

 

 

--------------------------------------------------------------------------------

          Title:   President



--------------------------------------------------------------------------------

EXHIBIT A

 

List of Specialized Improvements

 

860 Atlantic Avenue, Alameda

 

Large Equipment List to be retained by Xenogen Corporation

 

Room #’s

--------------------------------------------------------------------------------

 

Equipment To Be Moved

--------------------------------------------------------------------------------

152 Library   Wood Case Work Shelves 151 Café Kitchen   Free Standing Items
(appliances, etc…) 193A Boiler Room  

4 Parker Boilers

Fill Tank

Condensate Return

Water Softener

Chemical Feed Tank

Water Temperer Unit

121 Clean Side  

Girton Cage Washer

Consolidated Stills and Sterilizers Autoclave

Bottle Feeder

Stainless Sink Mount

122 Dirty Side   Stainless Sink Mount 130 Shipping and Receiving Dock  

Emergency Generator and Control Panel

Cryogenic Storage Units.

127 Mechanical Room  

O2, CO2 Manifolds, Tanks, and Racks

RO/DI System

UV Light Assembly

Water Softener System

Resin Packs

127 Mechanical Room  

“House Air” Compressor and Filter Drier Assemblies

Drier Kit for HVAC Compressor.

145 Ante Room  

Temperature Reader Alarm Panel

Existing Temperature Sensors for the Panel.

128 Corridor Area  

Temperature Reader Alarm Panel

Existing Temperature Sensors for the Panel.

180 Tissue Culture   MAC10’s Air Blowers Ceiling Mounted. 187 Server Room  

Sanyo Split Air Unit with Compressor

All Rack Mounts and Servers.